Citation Nr: 0400942	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to assignment of a compensable evaluation for 
service-connected epididymitis.

2.  Entitlement to service connection for low back 
disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William J. Jefferson  III,  Counsel




INTRODUCTION

The veteran had active service from December October 1967 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for low back 
disability will be discussed in the remand section of the 
following decision. 


FINDING OF FACT

The veteran's service-connected epididymitis results in some 
tenderness, but does not require long-term drug therapy or 
intermittent intensive management, nor has it resulted in 1-2 
hospitalizations per year. 


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for service-connected epididymitis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 7525 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  

Regarding the veteran's claim of entitlement to a compensable 
evaluation for epididymitis, the Board finds that there has 
been substantial compliance with the assistance provisions 
set forth in the law and regulations.  The record in this 
case includes the veteran's service medical records, VA 
treatment records, along with private treatment records.  
Furthermore, the veteran has been afforded a VA medical 
examination to evaluate his epididymitis disorder.  With 
regard to providing appropriate VCAA notice to the veteran, 
the record shows that he has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to a higher evaluation.  Moreover, the 
discussions in the rating decision and statement of the cases 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Further, in an April 2002 letter from the RO, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining and his 
responsibilities with regard to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Considering the 
foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.    

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The June 2002 rating decision which gives rise to the present 
appeal granted service connection for epididymitis and 
assigned a noncompensable rating.  The RO has rated this 
disability under Diagnostic Code 7525 which provides that it 
is to be rated as a urinary tract infection..  Under 38 
C.F.R. § 4.115a, a 10 percent rating would be assigned if the 
disability requires long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating is warranted where 
the evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management.

Private medical records from 1999 through 2002 report the 
veteran's complaints of hesitancy and frequency with findings 
revealing a right spermatocele, and a diagnosis of benign 
prostatic hypertrophy (BPH).   

A private sonogram study in May 2002 revealed a hypoechoic 
structure in the right testicle, declared as apparently 
associated with epididymitis.  A slight amount of increased 
fluid in the right scrotum was also reported.  At a follow-up 
May 2002 medical examination it was reported that findings 
suggested the veteran had a right varicocele.  Chronic 
epididymitis with pain secondary to an episode of gonorrhea 
in 1969 was also diagnosed.  It was also opined by a 
physician that it was very unlikely that the varicocele was 
related to the episode of gonorrhea, but it was possible that 
chronic pan was related to the episode of gonococcal 
epididymitis.  

A VA genitourinary examination was performed in May 2002.  It 
was indicated that the veteran reported discomfort in the 
right hemiscrotum.  The area was particularly tender to light 
blows or if he sat a certain way.  A physical examination 
revealed minimal induration and tenderness in the epididymal 
area of the right testicle.  The physician indicated that by 
history the veteran had discharge, and there was no 
documentation as to the discharge and he was treated for 
epididymitis.  The veteran's present condition was described 
as consistent with epididymitis 30 years ago.  The veteran's 
discomfort could not be confirmed or denied, but the 
physician indicated that there was no reason to believe that 
he was malingering.  

At this time the medical evidence reveals the veteran's 
complaints of scrotum discomfort along with right testicle 
tenderness.  Clinical data from the recent past reveals 
evidence of a possible spermatocele, varicocele, and BPH.  
However, these disorders and their symptoms are not shown to 
related to the service connected epididymitis.  While the 
significance of the veteran's right scrotal discomfort is not 
minimized, it must be noted that the medical record is absent 
for evidence that the epididymitis is productive of long-term 
drug therapy, 1-2 hospitalizations per year, and/or require 
intermittent intensive management.  The Board finds that the 
veteran's disability picture does not approximate the 
criteria necessary for a compensable disability evaluation. 
38 C.F.R. §  4.7.  Additionally, this case does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, requiring consideration 
on an extra-schedular basis.  38 C.F.R. § 3.321 (b).  A 
compensable evaluation for epididymitis is not warranted.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a compensable evaluation for service-connected 
epididymitis is not warranted.  To this extent, the appeal is 
denied. 


REMAND

The remaining issue involves the veteran's claim of 
entitlement to service connection for low back disability.  
Service medical records include a number of references to low 
back complaints.  Although a VA spine examination was 
conducted in June 2002, the examiner did not address the 
question of whether a link exists between any current low 
back disorder(s) and the low back complaints noted during 
service.  The veteran's representative has correctly pointed 
out that matters of medical etiology must be addressed by 
medically trained individuals.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Neither the Board, the RO, the veteran, 
nor his representative are shown to be medically qualified to 
offer an opinion as to medical causation.  While a physician 
has reported treating the veteran in 1968 for low back 
complaints, it is not shown that this examiner has recently 
examined the veteran in order to offer an opinion as to any 
link between any current low back disorder(s) and the low 
back complaints treated by him in 1968.  Under the 
circumstances, the case must be returned for an appropriate 
medical opinion.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA spine examination.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  The examiner should 
clearly report all current low back 
disorders.  With regard to each low back 
disorder currently diagnosed, the 
examiner (after reviewing the claims file 
to specifically include service medical 
records and private medical records) 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
disorder is causally related to the low 
back complaints/findings noted during the 
veteran's service.  A detailed rationale 
for all opinions offers should be 
furnished. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for low 
back disability is warranted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



